Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 1 of 43 PageID 2256




             EXHIBIT D
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 2 of 43 PageID 2257
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 3 of 43 PageID 2258
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 4 of 43 PageID 2259
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 5 of 43 PageID 2260
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 6 of 43 PageID 2261
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 7 of 43 PageID 2262
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 8 of 43 PageID 2263
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 9 of 43 PageID 2264
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 10 of 43 PageID 2265
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 11 of 43 PageID 2266
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 12 of 43 PageID 2267
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 13 of 43 PageID 2268
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 14 of 43 PageID 2269
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 15 of 43 PageID 2270
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 16 of 43 PageID 2271
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 17 of 43 PageID 2272
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 18 of 43 PageID 2273
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 19 of 43 PageID 2274
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 20 of 43 PageID 2275
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 21 of 43 PageID 2276
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 22 of 43 PageID 2277
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 23 of 43 PageID 2278
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 24 of 43 PageID 2279
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 25 of 43 PageID 2280
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 26 of 43 PageID 2281
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 27 of 43 PageID 2282
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 28 of 43 PageID 2283
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 29 of 43 PageID 2284
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 30 of 43 PageID 2285
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 31 of 43 PageID 2286
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 32 of 43 PageID 2287
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 33 of 43 PageID 2288
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 34 of 43 PageID 2289
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 35 of 43 PageID 2290
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 36 of 43 PageID 2291
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 37 of 43 PageID 2292
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 38 of 43 PageID 2293
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 39 of 43 PageID 2294
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 40 of 43 PageID 2295
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 41 of 43 PageID 2296
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 42 of 43 PageID 2297
Case 8:19-cv-00772-VMC-JSS Document 129-24 Filed 01/24/20 Page 43 of 43 PageID 2298
